Citation Nr: 1119663	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO. 04-43 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disorder characterized by speech impairment/impediment, claimed as functional impairment of speech.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1990 to January 1994. 

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision denying service connection for a speech impairment and TDIU, from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran's claims for an increased initial (compensable) rating for TDIU was previously before the Board in February 2007 and was remanded for further development, specifically to allow the Veteran a travel board hearing before a Veterans Law Judge. The Veteran failed to report for his hearing, which had been scheduled for August 2007. 

The TDIU claim again came before the Board in May 2008, as did a new claim for entitlement to service connection for a speech impairment/impediment. The May 2008 Board remanded the speech impairment and TDIU claims for further development. 

These claims were again before the Board in July 2010, and were remanded to provide the Veteran a travel board hearing for the speech impairment/impediment claim before a Veterans Law Judge. The Veteran failed to report for his hearing, which had been scheduled for November 2010. 

Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearings, the requests for the hearings are deemed withdrawn. See 38 C.F.R. § 20.704(d). 

The Board also takes note of the informal hearing presentation, prepared by the Veteran's accredited representative and identified as "appellant's post-remand brief," which includes the issue of "entitlement to an effective date prior to November 19, 2002, for increased evaluation to the 20 percent rate for the service-connected psuedofolliculitis barbae."  However, the Board finds that such issue is not on appeal, as the Board's July 2010 decision and remand denied, in pertinent part, the Veteran's claim for and effective date prior to November 19, 2002, for the grant of service connection, with a 10 percent evaluation, for psudofollicutis barbae.

The issue of service connection for bone loss, which was previously denied by VA, is being referred, having been raised by the record, specifically a November 2009 statement, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Veteran has also claimed to be unemployable due to his service-connected headaches, which is raises the issue of an increased rating claim for his headaches disability because the criteria for rating migraine headaches diagnostic Code 8100 contemplates economic inadaptability.  Therefore, the Board does not have jurisdiction over those claims and refers them to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a disorder characterized by a speech impairment/impediment related to his active military service. 

2.  The Veteran is service-connected for migraine headaches, with a 30 percent disability rating, and pseudofolliculitis barbae, with a 10 percent disability rating.  

3.  The evidence of record does not show that the Veteran meets the minimum criteria for schedular TDIU; nor are his service-connected disabilities otherwise shown to prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a disorder characterized by a speech impairment/impediment have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for the establishment of TDIU, due to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 



The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify in regards to the service connection claim was satisfied by way of a letter sent to the Veteran in September 2009 that fully addressed all of the notice elements. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources. Any timing error was cured by the October 2009 Supplemental Statement of the Case readjudication of the claim.
 
With respect to the Dingess requirements, the September 2009 letter also provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. 

In the TDIU case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2003, prior to the initial RO decision that is the subject of this appeal.  The letter informed him that the evidence must show that he is unable to secure and follow a substantially gainful occupation solely due to the service-connected disabilities.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements for the TDIU claim, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements. Although additional VA medical records may be available, the Veteran has not indicated that he has ever been diagnosed with a speech impairment/impediment or that those records would indicate such a disorder and the evidence of record does not indicate that such records would be relevant. Additionally, the VA medical records of record for the years following his discharge from service do not indicate any complaints of, or treatment for, for such a disorder for over a decade following his discharge from service. As such, they are not necessary to the present adjudication of the claim. He was also provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge, but failed to report for the hearing. 

There is also no duty on the part of VA to provide a medical examination for the speech impairment claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorders, if shown. The Veteran has not done so, and no evidence thus supportive has otherwise been obtained. Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service. Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision. 38 U.S.C.A. § 5103A(d). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection for Speech Disorder/Impediment

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he has a speech impairment/impediment due to service, which was claimed as functional impairment with speech, in an August 2003 statement. 

The service treatment records are silent as to any complaints of, or treatment for, a speech impairment/impediment, or any kind of functional impairment involving speech.

The Veteran's post-service medical records are similarly silent as to any complaints of, or treatment for, speech impairment or any kind of functional impairment involving speech.

A January 1997 VA examination found the cranial nerves intact and speech to be normal. 

A February 1997 VA neuropsychological report found the Veteran to demonstrate no difficulty on measures of verbal and visuospatial functioning. The examiner noted that though the Veteran exhibited very mild cognitive inflexibility, but that nothing suggested cognitive impairment. 

A February 1998 VA examination noted a full neurological examination, which found him to be within normal limits. 

An October 2006 VA medical record noted that the Veteran's speech was clear/coherent. 

The Veteran has not been diagnosed with a disorder characterized by speech impairment/impediment, or characterized by a functional impairment involving speech. Indeed the VA medical records of record addressing the Veteran's speech have found it to be normal. 

A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The record does not indicate that the Veteran has a current disability characterized by speech impairment/impediment or a functional impairment involving speech.

The record thus does not indicate that the Veteran has a current disorder characterized by speech impairment/impediment or a functional impairment involving speech. Furthermore, the record does not indicate that he had such a disorder in service or for over a decade following his discharge from service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for a disorder characterized by speech impairment/impediment, claimed as a functional impairment involving speech, is denied. 

TDIU Claim

The Veteran essentially contends that his service-connected disabilities have made him unable to secure and follow substantially gainful employment. 

The Veteran is service-connected for migraine headaches, with a 30 percent disability rating, and pseudofolliculitis barbae, with a 10 percent disability rating. He has a combined disability rating of 40 percent.


The Board notes that the Veteran also claimed unemployability due to his psychiatric disorder. The Veteran is not service-connected for a psychiatric disorder. As such, that claimed disorder will not be considered in the TDIU analysis.

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The combined rating of the Veteran's service-connected disabilities is 40 percent.  Accordingly, his combined ratings for his service-connected disabilities do not meet the minimum schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  However, in accordance with 38 C.F.R. § 4.16(b), the Board will also consider whether the Veteran's claim for a total rating based on unemployability due to service-connected disabilities should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The February 1997 VA neuropsychological report indicated a report that the Veteran had trouble holding down a job due to his paranoia.  
	
The Veteran received a VA examination in August 2003, the Veteran reported that he has frequent headaches that are migraines and that the attacks include sharp left sided pain that goes to the right side.  He claimed that he would have to stay in bed and is unable to do anything.  He also claimed that the headaches averaged once every 4 days for 1 hour.  The Veteran reported that he was disqualified from all jobs of time for lost work.  

In a July 2006 TDIU claim statement, the Veteran reported that he became ill with headaches and could not continue college, in 2001.  

However, in an October 2006 VA psychiatric medical record, he reported that he was taking medication and did not have any problems at that time; he was in the process of looking for a job.  The examiner noted that the Veteran understood that he would have to take medications if he wanted to be healthy and start working, though he has not worked since one and a half years previously and did not take previously prescribed medication.  A December 2006 VA medical record noted that the Veteran reported that he had a possible job in construction, but missed the morning interview and that he was currently looking for a job.  

The record thus indicates that his VA psychiatrist believed that the Veteran was able to work, and that the Veteran had only been unemployed since 2004, which would have been after his original claim for TDIU in February 2003.

The Veteran's main contentions are essentially that his service-connected headaches make him unable to work, as in the August 2003 VA examination.  The Veteran has made no contentions in regards to his pseudofolliculitis barbae and no medical evidence is of record indicating that he is unable to work due to that disability or in general.

The Board has considered the Veteran's assertions that his service-connected disabilities preclude him from obtaining substantially gainful employment.  However, the Veteran's contentions in this regard are not persuasive in that they do not explain how his disabilities affect his ability to pursue employment.   Although the Veteran has reported that his service-connected migraine headaches make him unable to work, the Board notes that Diagnostic Code 8100 for migraines contemplates severe economic inadaptability in the criteria for a 50 percent rating, which is the maximum schedular rating available for migraines.  Indeed, in view of the fact that Diagnostic Code 8100 takes into consideration economic inadaptability at the 50 percent rating level, and that the Veteran is currently rated at 30 percent for the migraine headaches, the assigned rating is adequate.  As such, his contentions are really a claim for an increased rating for migraines, and that issue has been referred for consideration of that matter.  The Board also notes that although the Veteran claimed to have severe headaches, he also believed he would be able to perform construction work, though he is service-connected for headaches and pseudofolliculitis barbae.  

Furthermore, the medical evidence of record does not indicate that the Veteran is unemployable due to his service-connected disabilities.  The Veteran's VA psychiatrist found him able to work, despite his non-service-connected psychiatric disorder, if he continued to take his medication.  

In short, his combined ratings for his service-connected disabilities do not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), the medical and lay evidence of record does not indicate that the ratings assigned for his various service-connected disabilities are inadequate.  Moreover, the evidence as described in detail above does not show that Veteran's service-connected disabilities are productive of an exceptional or unusual clinical picture, or of any other factor which would allow for the assignment of an extraschedular rating, such as frequent hospitalizations or marked interference with employment.  Accordingly, referral of this issue for consideration of an extraschedular rating is not warranted.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for speech impairment/impediment, claimed as functional impairment of speech, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


